Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkes US 2007/0180766.
Regarding claim 1, Wilkes discloses a growing system, comprising: a. a first growing unit (1) for supporting plant growth, the first growing unit defining an outer perimeter that defines a hollow space and an interior 5region (Wilkes, Figure 1), wherein nutrient fluids are transported to the interior region by way of the hollow space; and b. a second growing unit (1) for supporting plant growth, the second growing unit adapted to stack relative to the first growing unit (Wilkes, Figure 1).
Regarding claim 2, Wilkes further discloses one or more growing trays 10that are removably positioned within the interior region of the first growing unit and supported by the first growing unit (Wilkes, Figures 6-9).
Regarding claim 3, Wilkes further discloses the second growing unit defines an interior region and further comprising one or more growing trays that are positioned within the interior region of the second growing unit and supported by 15the second growing unit (Wilkes, Figures 6-9).
Regarding claim 4, Wilkes further discloses the first growing unit defines one or more structures (15) associated with an internal face thereof, and wherein the one or more structures are effective to support at least one of the one or more growing trays.
Regarding claim 7, Wilkes further discloses the hollow space is defined along an outer perimeter of the first growing unit in its entirety (Wilkes, Figure 2)
Regarding claim 8, Wilkes further discloses the hollow space is defined along two sides of an outer perimeter of the first growing unit (Wilkes, Figure 2).
Regarding claim 9, Wilkes further discloses the second growing unit is stacked 10relative to the first growing unit (Wilkes, Figure 1).
Regarding claim 10, Wilkes further discloses the second growing unit is stacked above the first growing unit (Wilkes, Figure 1), and wherein nutrient solution drains from the second growing unit to the first growing unit (Wilkes, ¶0074).
Regarding claim 11, Wilkes further discloses one or more joiner elements 15facilitate stacking of the second growing unit relative to the first growing unit (Wilkes, ¶0074).

Claim(s) 1, 6-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasner et al US 9,420,768.
Regarding claim 1,  Kasner discloses a growing system, comprising: a. a first growing unit (110) for supporting plant growth, the first growing unit defining an outer perimeter that defines a hollow space (130) and an interior 5region (Kasner, Figure 3B), wherein nutrient fluids are transported to the interior region by way of the hollow space (Kasner, column 5: lines 16-22); and b. a second growing unit (Kasner, column 4: lines 56-58) for supporting plant growth, the second growing unit adapted to stack relative to the first growing unit (Kasner, Figure 1).
Regarding claim 6, Kasner further discloses one or more electric lights that are removably mounted relative to the first growing unit and positioned for emitting light within the interior region of the first growing unit (Kasner, column 5: lines 31-41).
Regarding claim 7, Kasner further discloses the hollow space is defined along an outer perimeter of the first growing unit in its entirety (Kasner, Figure 1).
Regarding claim 8, Kasner further disclose is defined along two sides (112, 111) of an outer perimeter of the first growing unit.
Regarding claim 9, Kasner further discloses the second growing unit is stacked relative to the first growing unit (Kasner, Figure 1).
Regarding claim 11, Kasner further discloses one or more joiner elements (600) facilitate stacking of the second growing unit relative to the first growing unit.
Regarding claim 12, Kasner discloses a growing system, comprising: a tub (110) defining at least one sidewall of dual wall construction and a base (Kasner, Figure 1); 15a molded (Kasner, abstract) hollow interior volume (130) that extends through the at least one sidewall of the tub; wherein a nutrient solution flow path is defined in communication with the molded hollow interior volume extending through the at least one sidewall of the tub (Kasner, column 5: lines 16-22).
Regarding claim 13, Kasner further discloses the tub further defines a drain (Kasner, column 6: lines 41-61).



Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo US 2003/0159350.
Regarding claim 1, Lo discloses a growing system, comprising: a. a first growing unit (Lo, Figure 1) for supporting plant growth, the first growing unit defining an outer perimeter that defines a hollow space and an interior 5region (Lo, Figure 1), wherein nutrient fluids are transported to the interior region by way of the hollow space; and b. a second growing unit (Lo, Figure 4) for supporting plant growth, the second growing unit adapted to stack relative to the first growing unit (Lo, claim 1).
Regarding claim 2, Lo further discloses one or more growing trays 10(2) that are removably positioned within the interior region of the first growing unit and supported by the first growing unit.
Regarding claim 3, Lo further discloses the second growing unit defines an interior region and further comprising one or more growing trays (2) that are positioned within the interior region of the second growing unit and supported by 15the second growing unit.
Regarding claim 4, Lo further discloses the first growing unit defines one or more structures (14) associated with an internal face thereof, and wherein the one or more structures are effective to support at least one of the one or more growing trays.
Regarding claim 5, Lo further discloses the one or more structures comprising one or more support structures adhered to the first growing unit (Wilson, Figure 1).
Regarding claim 7, Lo further discloses the hollow space is defined along the outer perimeter of the first growing unit in its entirety (Lo, Figure 1).
Regarding claim 8, Lo further discloses the hollow space is defined along two sides of the outer perimeter of the first growing unit (Lo, Figure 1).
Regarding claim 9, Lo further discloses the second growing unit is stacked 10relative to the first growing unit (Lo, Figure 4).
Regarding claim 10, Lo further discloses the second growing unit is stacked above the first growing unit (Lo, Figure 4), and wherein nutrient solution drains from the second growing unit to the first growing unit (via 15, 16).
Regarding claim 11, Lo further discloses one or more joiner elements 15facilitate stacking of the second growing unit relative to the first growing unit (Lo, ¶0028).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Hashimoto et al US 2015/0059244.
Regarding claim 12, Hashimoto discloses a growing system, comprising: a tub (Hashimoto, Figure 7) defining at least one sidewall of dual wall construction (A and C) and a base; 15a molded (Hashimoto, ¶0022) hollow interior volume (4B, 21) that extends through the at least one sidewall of the tub; wherein a nutrient solution flow path is defined in communication with the molded hollow interior volume extending through the at least one sidewall of the tub.
Regarding claim 13, Hashimoto further discloses the tub defining a drain (22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642